TRANSFER AGENCY AND SERVICE AGREEMENT between T. ROWE PRICE SERVICES, INC. and THE T. ROWE PRICE FUNDS TABLE OF CONTENTS Page Article A Terms of Appointment 2 Article B Duties of Price Services 3 1. Services 3 2. Agreements with Intermediaries 3 3. Anti-Money Laundering Program 5 Article C Fees and Expenses 6 Article D Representations and Warranties of the Price Services 6 Article E Representations and Warranties of the Fund 6 Article F Standard of Care/Indemnification 7 Article G Dual Interests 10 Article H Documentation 10 Article I Recordkeeping/Confidentiality 12 Article J Compliance with Governmental Rules and Regulations 13 Article K Ownership of Software and Related Material 13 Article L Quality Service Standards 13 Article M As of Transactions 13 Article N Term and Termination of Agreement 17 Article O Notice 18 Article P Assignment 18 Article Q Amendment/Interpretive Provisions 18 Article R Further Assurances 18 Article S Maryland Law to Apply 19 Article T Merger of Agreement 19 Article U Counterparts 19 Article V The Parties 19 Article W Directors, Trustees, Shareholders and Massachusetts Business Trust 19 Article X Captions 20 SCHEDULE 1 APPENDIX A TRANSFER AGENCY AND SERVICE AGREEMENT AGREEMENT made as of the first day of January, 2010, by and between T. ROWE PRICE SERVICES, INC., a Maryland corporation having its principal office and place of business at 100 East Pratt Street, Baltimore, Maryland 21202 (“Price Services”), and EACH FUND WHICH IS LISTED ON APPENDIXA (as such Appendix may be amended from time to time) and which evidences its agreement to be bound hereby by executing a copy of this Agreement (each such Fund individually hereinafter referred to as “the Fund,” whose definition may be found in Article V); WHEREAS, the Fund desires to appoint Price Services as its transfer agent, dividend disbursing agent and agent in connection with certain other activities, and Price Services desires to accept such appointment; WHEREAS, Price Services represents that it is registered with the Securities and Exchange Commission as a Transfer Agent under Section 17A of the Securities Exchange Act of 1934 (“’34 Act”) and will notify each Fund promptly if such registration is revoked or if any proceeding is commenced before the Securities and Exchange Commission which may lead to such revocation; WHEREAS, Price Services has the capability of providing shareholder services on behalf of the Funds for the accounts of shareholders in the Funds; WHEREAS, certain of the Funds are underlying investment options of portfolios of College Savings Programs (“529 Plans”) and Price Services has the capability of providing services, on behalf of the Funds, for the accounts of individuals participating in these 529 Plans; and WHEREAS, certain of the Funds are named investment options under various retirement plans including, but not limited to, individual retirement accounts, Sep‑IRA’s, SIMPLE plans, deferred compensation plans, 403(b) plans, and profit sharing, thrift, and money purchase pension plans for self-employed individuals, individual 401(k)s and professional partnerships and corporations (collectively referred to as “Retirement Plans”) and Price Services has the capability of providing services, on behalf of the Funds, for the accounts of shareholders (“Participants”) participating in these Retirement Plans (“Retirement Accounts”). NOW, THEREFORE, in consideration of the mutual covenants herein contained, the parties hereto agree as follows: A. Terms of Appointment Subject to the terms and conditions set forth in this Agreement, the Fund hereby employs and appoints Price Services to act, and Price Services agrees to act, as the Fund’s transfer agent, dividend disbursing agent and agent in connection with the Fund’s authorized and issued shares of its common stock or shares of beneficial interest (all such stock and shares to be referred to as “Shares”) and provide services to shareholders of the Fund (“Shareholders”) and beneficial Shareholders as agreed to by the parties. The parties to the Agreement hereby acknowledge that from time to time, Price Services and T. Rowe Price Trust Company and their affiliates may enter into contracts (“Other Contracts”) with employee benefit plans and/or their sponsors and the sponsors of 529 Plans for the provision of certain services to participants of 529 Plans and Retirement Plans. Compensation paid to Price Services pursuant to this Agreement is with respect to the services described herein and not with respect to services provided under Other Contracts. In addition, Price Services may subcontract or jointly contract with other parties, including banks, on behalf of the Fund, to perform certain of the functions described herein. B. Duties of Price Services 1. Services. Price Services agrees that it will perform services set forth on Schedule1 of this Agreement, on behalf of the Fund, in accordance with all applicable rules and regulations, the Fund’s then‑current prospectus and policies and procedures adopted by Price Services. Price Services will implement and maintain systems necessary to perform such services. 2. Agreements with Intermediaries. The Fund authorizes Price Services to enter into agreements with certain third party intermediaries, which include but are not limited to banks, broker-dealers, insurance companies and retirement plan recordkeepers (“Intermediary”), for the following purposes: · Orders. To receive orders for Fund shares from Shareholders (including Plan Participants) and transmit such orders to Price Services in accordance with procedures established by agreement between Price Services and the Intermediary. Receipt of orders by the Intermediary by the close of business on a day the New York Stock Exchange is open shall be deemed receipt of the order by the Fund for that day’s net asset value to the extent permitted by Rule 22c-1 of the Investment Company Act of 1940 (“’40 Act”) and the agreement between Price Services and the Intermediary. · To comply with Rule 22c-2 of the ’40 Act. Price Services shall enter into agreements, on behalf of the Fund, with Intermediaries who hold shares in omnibus accounts for purposes of compliance with Rule 22c-2 of the ’40 Act (“Shareholder Information Agreements”). Price Services will monitor the omnibus accounts for unusual trading activity in accordance with the Fund’s excessive trading procedures and when unusual activity is suspected, pursuant to the Shareholder Information Agreement, Price Services shall request from the Intermediary underlying Shareholder personal and transaction data. Once received, Price Services will review the data to determine if the Fund’s excessive trading policy has been violated. Pursuant to the terms of the Shareholder Information Agreement, if Price Services determines that the Fund’s policy has been violated, Price Services shall instruct the Intermediary to restrict or prohibit future purchases of Fund shares by Shareholders (or warn Shareholders when appropriate) identified by Price Services as having violated the policy. · Redemption Fees. To require the Intermediary to collect and remit redemption fees for applicable Funds. Price Services may enter into Redemption Fee Agreements with Intermediaries holding omnibus accounts in Funds that assess redemption fees, whereby the Intermediary agrees to assess the fees in underlying Shareholder Accounts in accordance with the Fund’s then-current prospectus at the time of the transaction subject to the fee and remit such fees to the Fund on a monthly basis or such other mutually agreed upon time. Price Services may enforce the terms of the Shareholder Information Agreements to determine whether the Intermediary has acted in accordance with the Redemption Fee Agreement. · Administrative Fee Payments.
